Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10th December 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,116,361 B2; and over claims 1 – 20 of U.S. Patent No. 10,892,804 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the current applications and the patent applications above claim limitations involving:
“a method implemented by an Access Point (AP) in a Wireless Local Area Network (WLAN) to initiate an uplink (UL) multi-user (MU) simultaneous transmission, the method comprising: generating a trigger frame that initiates the UL MU simultaneous transmission, wherein the trigger frame includes (1) a UL MU Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) attributes field to indicate attributes pertaining to a UL MU PPDU transmitted to the AP during the UL MU simultaneous transmission that are common to a plurality of stations (STAs) that are scheduled to participate in the UL MU simultaneous transmission and (2) a STA Physical Layer Service Data Unit (PSDU) attributes field for a particular STA from the plurality of STAs to indicate attributes pertaining to the UL MU PPDU that are specific to the particular STA, wherein the UL MU PPDU attributes field includes a guard interval subfield to indicate a guard interval that the plurality of STAs are to apply to one or more portions of the UL MU PPDU and wherein the STA PSDU attributes field for the particular STA includes an assignment subfield to indicate a transmission resource unit that the particular STA is to use to transmit a set of Media Access Control (MAC) Protocol Data Units (MPDUs) within the UL MU PPDU to the AP during the UL MU simultaneous transmission; and transmitting the trigger frame through a wireless medium.”
“a method implemented by a station (STA) in a Wireless Local Area Network (WLAN) to participate in an uplink (UL) multi-user (MU) simultaneous transmission to an access point (AP) with one or more other STAs, the method comprising: receiving a trigger frame that initiates the UL MU simultaneous transmission from the AP, wherein the trigger frame includes (1) a UL MU Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) attributes field to indicate attributes pertaining to a UL MU PPDU transmitted to the AP during the UL MU simultaneous transmission that are common to the STA and the one or more other STAs and (2) a STA Physical Layer Service Data Unit (PSDU) attributes field for the STA to indicate attributes pertaining to the UL MU PPDU that are specific to the STA, wherein the UL MU PPDU attributes field includes a guard interval subfield to indicate a guard interval that the STA and the one or more other STAs are to apply to one or more portions of the UL MU PPDU and wherein the STA PSDU attributes field for the STA includes an assignment subfield to indicate a transmission resource unit that the STA is to use to transmit a set of Media Access Control (MAC) Protocol Data Units (MPDUs) within the UL MU PPDU to the AP during the UL MU simultaneous transmission; determining the guard interval that the STA is to apply to one or more portions of the UL MU PPDU based on an indication in the guard interval subfield; applying the determined guard interval to one or more portions of the UL MU PPDU; determining the transmission resource unit that the STA is to use to transmit the set of MPDUs within the UL MU PPDU; and transmitting the UL MU PPDU to the AP through a wireless medium during the UL MU simultaneous transmission using the determined transmission resource unit.”

---------- ---------- ----------
Allowable Subject Matter
	The most relevant prior art –
	Xi et al (US 2018/0041917 A1), Merlin et al (US 10,470,176 B2), Seok et al (US 10,305,647 B2), Ghosh et al (US 2013/0301551 A1) and Chun et al (US 2017/0303280 A1) – do not anticipate the full limitations in independent claims 1** and 11** as follows:
Claim 1**: an Access Point (AP) operating in a Wireless Local Area Network (WLAN), wherein the AP is to initiate an uplink (UL) multi-user (MU) simultaneous transmission, the access point comprising: a set of one or more processors; and a memory device, wherein the memory device stores instructions that when executed by the set of one or more processors cause the AP to: generate a first trigger frame that initiates the UL MU simultaneous transmission, wherein the trigger frame includes (1) a common attributes field to indicate attributes pertaining to a UL MU frame to be transmitted to the AP during the UL MU simultaneous transmission that are common to a plurality of stations (STAs) that are to participate in the UL MU simultaneous transmission and (2) a STA specific attributes field for a particular STA from the plurality of STAs that indicates attributes pertaining to the UL MU frame that are specific to the particular STA, wherein the common attributes field includes a cascade trigger subfield to indicate whether a second trigger frame is scheduled to be transmitted following the first trigger frame and during a designated period, and transmit the first trigger frame through a wireless medium.

Claim 11**: a station (STA) in a Wireless Local Area Network (WLAN), wherein the STA is to participate in an uplink (UL) multi-user (MU) simultaneous transmission in relation to an access point (AP) with one or more other STAs, the method comprising: a set of one or more processors; and a memory device, wherein the memory device stores instructions that when executed by the set of one or more processors cause the STA to: receive a first trigger frame from the AP that initiates the UL MU simultaneous transmission, wherein the trigger frame includes (1) a common attributes field to indicate attributes pertaining to a first UL MU frame transmitted to the AP during the UL MU simultaneous transmission that are common to the STA and the one or more other STAs and (2) a STA specific attributes field for the STA that indicates attributes pertaining to the first UL MU frame that are specific to the STA, wherein the common attributes field includes a cascade trigger subfield to indicate whether a second trigger frame is scheduled to be transmitted following the first trigger frame and during a designated period, determine whether the second trigger frame is scheduled to be transmitted following the first trigger frame and during the designated period based on the cascade trigger subfield, and transmit the first UL MU frame to the AP through a wireless medium during the UL MU simultaneous transmission based on the first trigger frame.

	Claims 2 – 10 and 12 – 20 depend on the claims above and thus, are allowable over said prior art above.
 	Claims 1 – 20 will be allowable over said prior art if the terminal disclaimer, as requested above, is filed by the Applicant and approved by the Office.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Josiam et al, US 2016/0227533 A1: a method to manage and enable UL MU transmissions in the WLANs wherein the UL MU transmission requires the AP to know the buffer status of different STAs and can therefore begin with a buffer status request/response exchange between the AP and the STA followed by a trigger frame allocating the MU resources and the actual MU transmission in a same TXOP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        1st June 2022